Wiswell, C. J.
The plaintiff, a judgment creditor of the defendant, had summoned the latter before a disclosure commissioner. Upon bis examination, it appeared that the defendant then hadun his *34immediate possession a sum of money, considerably more than the amount of the execution. But it was claimed by the debtor that this money could not be seized, or taken in any way, and applied to the payment of the execution, because it had been received by him as a beneficiary under an insurance policy issued by a fraternal beneficiary organization, known as the “United Order of the Golden Cross of the World,” authorized to do business in this state under chap. 320, Public Laws of 1897; and that money so received was exempt from attachment or seizure upon execution, by reason of the provisions of that chapter.
A question arising between the parties and the counsel as to the validity of this contention, it was agreed by them that $500 of the sum in the debtor’s possession, should be deposited in the hands of his attorney, and that suit should be commenced by the plaintiff upon his judgment, this money attached by trustee process, and the question submitted to judicial determination in such suit. Suit was accordingly commenced by trustee process, and upon the disclosure of the trustee, the court at nisi prius held that the trustee was chargeable. The case is before us upon an exception to this ruling.
The decision of the case depends upon the construction of section 14, chap. 320, Public Laws of 1897, which is as follows: “The money or other benefit, charity, reliefj or aid to be paid, provided or rendered by any corporation, association or society authorized to do business under this .act, and as herein provided, shall not be liable to attachment by trustee, or other process, and shall not be seized, taken or appropriated, or applied by any legal or equitable process, nor by operation of law, to pay any debt or liability of a certificate holder, or any beneficiary thereof.”
The question is whether under this statute money received by a beneficiary from such an organization continues to be exempt from attachment, or seizure upon execution, after it has come into his possession. It is evident that literally the statute does not go to this extent. It refers to the money or other benefit “to be paid.” But it is argued that, if the effect of this statute is only to exempt such money before it is received by the beneficiary, the exemption Avoulcl be of such slight value to him, that something more must have been *35intended. Upon the other hand, it is difficult to understand why, if the framers of this statute meant to extend the exemption to money received from such a source after it has come into the possession of the beneficiary, they did not employ language that would make this meaning clear and explicit.
We can not believe that, if the legislature liad intended to make so important and far-reaching an exemption, as is claimed by the defendant, it would have used the. language above quoted. If the effect of this statute is to continue the exemption after the money has come into the possession of the beneficiary, such exemption might perhaps be claimed to follow the money, so long as its identity was preserved, in investments and in tire purchase of property not otherwise exempt from attachment. As to this we, of course, do not intend to express an opinion; we refer to it merely to show that the consequences of such a continuing exemption arc too important, and the questions involved in such a construction, are too serious, to permit us to give an effect to this statute fur beyond that which would natural])' follow from the ordinary meaning of the words used.
This court, in Friend v. Garcelon, 77 Maine, 25, 52 Am. Rep. 739, placed its construction upon a somewhat similar statute, section 4747, Revised Statute's of the United States, which is as follows: “No sum of money due or to become due to any pensioner, shall be liable to attachment, levy, or seizure, by or under any legal or eqxxitable process whatever, whether the same remains with the pension office oi' any officer or agexit thereof) or is in course of transmission to the pensioner entitled thereto, bxxt shall enure wholly to the benefit of such pensioner.” In that case the court said: “it is money due or to become due, and not money collected, that is protected by the law.....When the money is actually in the possession of the pensioner the protection is gone.”
The language of the statute construed in that case, “no sxun of money dxxe or to become due to any pensioner,” is very similar, in effect, to the language of this statxxte, “no money etc., to be paid.” We think that this statute, like the one construed in the case cited, gives protection and exemption only to the money “to be paid,” and not to money paid and in a debtor’s possession.
*36Moreover, the opinion in the case of Friend v. Garcelon, supra, was announced long before the passage of this statute. On that account, the framers of this statute had good reason to know what the probable construction by this court would b.e of language similar in effect to the words in the federal statutes; with this knowledge, they deliberately used the language above quoted: this affords, we think, an additional reason for giving the statute the more literal and strict construction.

Exceptions Overruled.